Judgment unanimously modified on the law and facts by increasing the award from $150,150 to $174,150, and, ag so modified, affirmed, with costs to claimant. Certain findings of fact and conclusion of law disapproved and reversed and new findings and conclusion made, Memorandum: There is no proof in the record to support the court’s finding No, 6 that the sale by claimant of 19,800 square feet of land to Loblaw, Inc., some time prior to the taking had decreased the value of 51,750 square feet of the remaining tract, which was included in the portion appropriated. This latter area was equally as valuable .as other acreage taken from claimant, which we find is valued at 5.3 cents per square foot. Applying this value before taking to all of the area appropriated, and allowing for tbe undisputed consequential damages of 90% to tbe land remaining, the award should be increased to $174,150. (Appeal from judgment of Court of Claims in fayor of claimant on a claim for permanent .appropriation of realty.)
Present — -Bastow, J. P., Goldman, Henry, Del Yeecbio and Marsh, JJ.